IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-60672
                           Summary Calendar
                          __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

STANLEY KNOX,

                                       Defendant-Appellant.

                          - - - - - - - - - -

          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 3:95-CR0-72-B

                       - - - - - - - - - -
                         January 11, 1996
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

BY THE COURT:*

     Stanley Knox appeals the district court's order requiring

that he be detained pending trial.    The notice of appeal was

filed two days late.    This court previously remanded the case for

a finding whether the time for filing the notice of appeal should

be extended because of excusable neglect.       See United States v.

Golding, 739 F.2d 183, 184 (5th Cir. 1984).      The district court

found that Knox's "counsel confused the rules pertaining to

appealing orders of the district court with Rule 26(c), Fed. R.

App. P, and that the defendant's untimely notice of appeal was

due to excusable neglect."


*
     Pursuant to Local Rule 47.5, the court has determined that
this opinnion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                             No. 95-60672
                                  -2-


     "`[I]nadvertence, ignorance of the rules, or mistakes

construing the rules do not usually constitute excusable

neglect. . . .'"     United States v. Clark, 51 U.S. 42, 43 (5th

Cir. 1995) (quoting Pioneer Inv. Servs., Co. v. Brunswick Assocs.

Ltd. Partnership, 113 S. Ct. 1489, 1496 (1993)).    The respondent

does not challenge the district court's finding, however, and the

merits of the appeal are virtually frivolous.    Knox has failed to

rebut the statutory presumption that no condition or combination

of conditions will reasonably assure the safety of the community

if he is released.    Knox has thus not shown that the district

court abused its discretion in ordering him detained pending

trial.

     AFFIRMED.